Citation Nr: 1601215	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-26 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VR&E) benefits under the provisions of 38 U.S.C.A. Chapter 31 after a declaration of rehabilitation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2014, the Veteran testified before the undersigned Veterans' Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record. 

This matter was before the Board in August 2014 and November 2014 when it was remanded for additional development.  As will be discussed below, there has not been substantial compliance with the prior directives.  Therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to medical equipment and entitlement to retroactive dependents education assistance benefits for L.J. and A.W. have been raised by the record in October 2010, January 2010, and July 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In November 2014, the Board remanded the claim to obtain outstanding VA treatment records from October 2010 to present and have the claim readjudicated by the AOJ.  

While treatment records from April 2013 to October 2014 were obtained, the record indicates that the AOJ did not obtain and associate with the record all VA treatment records from October 2010 to present.  Specifically, a September 2014 VA treatment record noted that the Veteran was seen in November 2012 for psychiatric treatment.  Records from the referenced November 2012 appointment are not of record.  Accordingly, there has not been substantial compliance with the November 2014 remand, and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the July 2015 Supplemental Statement of the Case indicated that the Veteran's VR&E case had been reopened in January 2015 due to evidence of his inability to achieve and maintain employment.  It was further noted that the Veteran was currently being evaluated to assess his feasibility of a vocational goal.  Records regarding the reopening of the Veteran's case, to include the referenced evidence and evaluations, have not been associated with the claims file.  As this evidence is potentially relevant, on remand all outstanding VR&E records and evaluations must be associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from October 2010 to the present, to include mental health records from November 2012 record.  To the extent that an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made, a formal finding of unavailability, and the Veteran and his representative must be informed of the negative results.

2.  Obtain and associate with the record all updated VR&E records related to the January 2015 reopening of the Veteran's case.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







